--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RemoteMDx Separates from Operations Its Volu-Sol
Subsidiary as it Continues to Grow Its Offender
Tracking Business




SANDY, UT--(MARKET WIRE) — December 9, 2008 – RemoteMDx, Inc.  (OTC
BB:RMDX.OB),  a national leader in delivering patented monitoring and integrated
GPS/Cellular/RF tracking systems, which observe and track offenders no matter
where they may be, announced that on September 29, 2008, the Company had
effected the separation of the business and assets of its former subsidiary
corporation, Volu-Sol Reagents Corporation ("Volu-Sol"). As a result of steps
taken to date to accomplish the separation, the Company presently holds a
minority interest equivalent to approximately 16% of the issued and outstanding
common stock of Volu-Sol.


The separation is part of the Company's continuing efforts to focus on its core
business model of tracking, monitoring and case managing criminal offenders, and
to improve operational cash flow, overall profitability and concerted research
and development initiatives.  Over the course of approximately 12 months, the
Company has taken steps to divest itself of and to separate from Volu-Sol, its
medical stain and reagents operating division.  Strategically, both entities are
now free to pursue independent business models and unique development paths.


"RemoteMDx is focused upon the deployment and expansion of its offender
management solution that is experiencing good growth. Volu-Sol, on the other
hand, is focused on medical diagnostics and creating products that help manage
the lives of the elderly.  As RemoteMDx's management, we feel that the Company's
focus and resources must be singly centered around the growth of its offender
tracking solutions.  Through this separation both entities will better be able
to focus on success," said John Hastings, president of RemoteMDx.


Since its deployment in August 2008, over 1,900 of the Company’s new TrackerPAL
II devices have been shipped. The Company estimates that as a direct result of
these shipments, the annualized revenues from 13 of the Company’s top 25
accounts will increase by approximately $1,800,000.  In addition, the Company
has added 30 new agencies, counties or jurisdictions as customers over the past
90 days, which the Company estimates will result in annualized incremental
revenues of approximately $4,000,000.
 
About RemoteMDx
 
RemoteMDx, through its SecureAlert subsidiary, delivers patented monitoring
systems that observe and track offenders no matter where they may be -- in their
car, home or office. SecureAlert can intervene in real-time with direct voice
communication when an offender is in violation of probation or parole, such as
sex offenders who are prohibited from entering school areas, parks, etc. Highly
trained case managers monitor the offender's activities 24/7 through satellite
mapping and computer systems. The SecureAlert programs allow convicted criminals
to re-enter society by keeping them accountable 24 hours a day, every day, while
reducing the burdens and costs carried by the criminal justice system. To learn
more about RemoteMDx, visit www.remotemdx.com.
 

 
 

--------------------------------------------------------------------------------

 
 
Safe Harbor Statement
 
This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act and Section 21E of the Securities Exchange
Act, including future growth and earnings opportunities of the Company. Examples
of forward-looking statements in this release include references to the results
of operations during future periods, the success of implementing future phases
of the company's business plan, and the launch of new products. Actual results
could differ materially from those projected in these forward-looking
statements, which involve a number of risks and uncertainties, including the
Company's ability to retain and to promptly satisfy current backorders and other
economic, competitive, governmental, technological, regulatory, manufacturing
and marketing risks associated with the Company's business and financial plans.
The contents of this release should be considered in conjunction with the risk
factors, warnings, and cautionary statements that are contained in the Company's
most recent filings with the Securities and Exchange Commission.
 
Non-GAAP Financial Measures
 
To supplement our reporting of operating results, we use non-GAAP financial
measures (such as “annualized revenues” and “annualized incremental revenues”)
which we believe are helpful in understanding our past financial performance and
our future results. Our non-GAAP financial measures are not meant to be
considered in isolation or as a substitute for comparable GAAP measures, and
should be read only in conjunction with our consolidated financial statements
prepared in accordance with GAAP. Our management regularly uses our supplemental
non-GAAP financial measures internally to understand, manage and evaluate our
business and make operating decisions. These non-GAAP measures are among the
primary factors management uses in planning for and forecasting future periods.
 
 
SecureAlert, TrackerPAL(TM) and Offender Monitoring Center are trademarks of
SecureAlert. RemoteMDx is a trademark of RemoteMDx, Inc.
 


Contact:
      
     Investor/Media Relations
     866-451-6141
     ir@remotemdx.com




 

--------------------------------------------------------------------------------